This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 36,195

 5 ADAM B. SANCHEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Donna J. Mowrer, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 HANISEE, Judge.

18   {1}    Defendant appeals from the revocation of his probation. We previously issued

19 a notice of proposed summary disposition in which we proposed to affirm. Defendant
 1 has filed a memorandum in opposition, which we have duly considered. Because we

 2 remain unpersuaded by Defendant’s assertion of error, we uphold the revocation of

 3 Defendant’s probation.

 4   {2}   The pertinent background information was previously set forth. We will avoid

 5 undue reiteration here, focusing instead on the content of the memorandum in

 6 opposition.

 7   {3}   Defendant continues to argue that the district court lacked jurisdiction to order

 8 sex offender supervision while he was on probation. [MIO 4] However, the district

 9 court’s clarification that Defendant was subject to supervision as a sex offender did

10 not actually represent a modification of the terms of his probation. [MIO 4] And in

11 any event, in light of the probation authority’s ability to impose such a requirement

12 pursuant to the standard conditions, no action on the part of the district court was

13 required. See State v. Green, 2015-NMCA-007, ¶¶ 10-14, 341 P.3d 10 (rejecting a

14 challenge to the authority of the department of corrections to condition a probationer’s

15 release upon his being party to a sex offender behavior contract, notwithstanding the

16 absence of any specific provision within the district court’s judgment and sentence to

17 that effect); State v. Leon, 2013-NMCA-011, ¶¶ 21, 24, 292 P.3d 493 (holding that a

18 district court’s enumeration of a special probationary condition requiring the

19 defendant to “comply with any other reasonable condition specified by the Probation



                                               2
1 and Parole Division[,]” was sufficient to support the placement of a defendant on sex

2 offender supervision). We therefore reject Defendant’s jurisdictional challenge.

3   {4}   Accordingly, for the reasons stated above and in the notice of proposed

4 summary disposition, we affirm.

5   {5}   IT IS SO ORDERED.


6
7                                        J. MILES HANISEE, Judge

8 WE CONCUR:


 9
10 JAMES J. WECHSLER, Judge


11
12 JONATHAN B. SUTIN, Judge




                                            3